Exhibit 10.28

THIRD AMENDMENT TO THE
BLOOD DONOR CENTER MANAGEMENT
COMMUNITY MOBILE BLOOD COLLECTIONS
SERVICES AGREEMENT

This THIRD AMENDMENT (the “THIRD AMENDMENT”) is entered into as May 1, 2009 (the
“Amendment Effective Date”) by and between University of Southern California, on
behalf of USC University Hospital (“Hospital”), a medical center located at 1500
San Pablo Street, Los Angeles, California 90033 and HemaCare Corporation
(“HemaCare”), located at 15350 Sherman Way, Suite 350, Van Nuys, California
91406.

RECITAL

A. USC University Hospital, Inc. (“USCUH”) and HemaCare entered into that
certain Blood Donor Center Management and Community Mobile Blood Collections
Services Agreement effective May 1, 2004, which was amended by the First
Amendment effective May 1, 2006, and further amended by the Second Amendment
effective May 1, 2007, which collectively is referred to as the “Agreement”.

B. Pursuant to the Asset Purchase Agreement among USCUH, Tenet Healthsystem
Norris, Inc. and the University of Southern California, dated February 9, 2009,
Hospital assumed the Agreement from USCUH, effective April 1, 2009.

C. Hospital and HemaCare desire to amend the terms of the Agreement as set forth
herein below.

NOW, THEREFORE, the parties hereto, based upon the above recitals and the
covenants and conditions set forth herein, agree as follows:

1. TERM AND TERMINATION. Section VI, paragraph A of the Agreement shall be
amended and is replaced in its entirety as follows:

This agreement shall commence May 1, 2009 and continue for a term of two (2)
years.

2. HEMACARE'S COMPENSATION. For Services rendered on or after May 1, 2009
pursuant to this Agreement, Hospital shall pay HemaCare in accordance with the
revised Fee Schedule, Attachment “I,” attached hereto and made part hereof by
this reference. At the end of the initial twelve (12) months of this contract
term, the parties agree to meet and confer regarding the fees for services
rendered during the remainder of the term. Any modifications to the Fee Schedule
shall take effect only upon mutual written agreement of both parties and shall
apply to services rendered on or after the date of such mutual written
agreement.

3. GENERAL. If provisions of this Amendment and the Agreement conflict, the
provisions of this Amendment shall prevail. Except as specifically amended
herein, all terms and conditions of the Agreement shall remain in full force and
effect.

4. LIMITED EXCLUSIVITY. Section V, paragraph E of the Agreement shall be amended
and is replaced in its entirety as follows:

1

 

 

It is agreed and acknowledged by the parties that, as an independent contractor,
HemaCare retains the right to contract with and provide services to entities and
individuals other than Hospital and its patients, and nothing in this Agreement
be interpreted as limiting or restricting in any way HemaCare's right to do so.
Hospital agrees that HemaCare will be the sole outside provider of the described
Blood Donor Center and Community Mobile Blood Drive Program during the term of
this Agreement and Hospital agrees not to contract with any other third party to
conduct the Services contemplated by this Agreement, unless HemaCare is unable
to meet and/or perform its obligations under this Agreement or as otherwise
provided herein. Nothing in the foregoing sentence shall prohibit Hospital from
purchasing blood products from any vendor at any time. Upon mutual written
agreement of both parties HemaCare may open complimentary Donor Centers for
benefit of the Hospital.

5. NON-SOLICITATION. Section VIII, paragraph C of the Agreement shall be amended
and is replaced in its entirety as follows:

HemaCare and Hospital mutually agree not to solicit each other's employees,
except upon written permission. The prohibition period for non-solicitation will
extend for twenty-four (24) months post-HemaCare or Hospital employment and for
twenty-four (24) months after the termination off this agreement. The penalty
for breach will be an amount equal to the employee's annual compensation prior
to termination of services with the aggrieved party. Nothing in the foregoing
covenant shall restrict either party from entering into employment discussions
with an employee of the other party who initiates such discussions.

6. ASSIGNMENT. Section VIII, paragraph F of the Agreement shall be amended and
is replaced in its entirety as follows:

Neither party may assign this Agreement, nor the rights and obligations therein,
to a third party without the express written consent of the other party;
however, either party may assign this Agreement, and its rights and obligations
therein, to any individual or entity that purchases all or substantially all of
either party's assets or stock, or any entity that succeeds to a merger between
either party and another entity or entities, or to any entity controlled by
either party, or to any entity controlling either party, or any entity under
common control with either party.

7. LIMITATION OF LIABILITY. Section VIII, paragraph K, shall be added and
incorporated to the Agreement as follows:

The parties acknowledge and agree that both Hospital and HemaCare shall only be
entitled to reasonably foreseeable direct damages, if any, which arise from (i)
any indemnification provision under this Agreement, as amended, (ii) any beach
of any provision under this Agreement, as amended, and (iii) any breach under
Section VIII, paragraph C of the Agreement, as amended, which relates to the
non-solicitation of employees and the penalty associated therewith. Except for
direct damages as provided in the preceding sentence, to the maximum extent
permitted by law, it is the intent of the parties that neither Hospital nor
HemaCare shall be responsible for any incidental, consequential, indirect,
special, punitive or exemplary damages of any kind, including damages for lost
goodwill, lost profits, lost business or other indirect damages based on
contract, negligence, tort (including strict liability) or other legal theory,
as a result of a breach of any warranty or any other term of this Agreement, and
regardless of whether a party was advised or had reason to know of the
possibility of such damages in advance.



2

 



 

UNIVERSITY OF SOUTHERN CALIFORNIA, on behalf of USC UNIVERSITY HOSPITAL  
HEMACARE CORPORATION           /s/ Scott Evans   /s/ John Doumitt By: Scott
Evans, PharmD.   By: John Doumitt Title: Chief Operating Officer   Title: Chief
Executive Officer Date:     Date:   7/31/09

 

3

 

 

HEMACARE CORPORATION
BLOOD PRODUCTS FEE SCHEDULE
USC UNIVERSITY HOSPITAL
Hospital Services Direct Order Lines
800-826-7962 OR 818-986-3977

COMPONENT FEE PER UNIT Platelet Pheresis, Leukoreduced $[l]1     Two (2) free
returns per month. Additional returns at $200.00 per unit restocking fee  
Platelet Pheresis, Leukoreduced, Pediatric Unit $[l]     Special order
non-returnable.   Red Blood Cells $[l] Leukoreduced Red Blood $[l] Directed
Platelet Pheresis $[l] Directed Red Blood Cells $[l] Directed Leukoreduced
Red    $[l] Autologous Red Blood Cells* $[l] Autologous Leukoreduced Red Blood
$[l] ADDITIONAL SERVICES   Special Distribution Surcharge $[l]     Charged for
product pick-up or transfer  

NOTE:

*All autologous and directed donor services provided at the HemaCare Blood &
Platelet Donor Center and the USC Blood Donor Center.



  EFFECTIVE DATE:  5-1-09 to 4-30-101

 

CONFIDENTIAL INFORMATION

5

 



 



1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.



 

4

 

 

HCC# 195

Attachment A
BLOOD PRODUCTS FEE SCHEDULE
USC UNIVERSITY HOSPITAL
Hospital Services Direct Order Lines
800-826-7962 OR 818-986-3977

COMPONENT FEE PER UNIT Platelet Pheresis, Leukoreduced  $[l]2     Hospital must
purchase an average of 300 platelets per month to maintain Depot Status. No
restocking fee applies.   Platelet Pheresis, Leukoreduced, Pediatric Unit $[l]
   Special order non-returnable.   Red Blood Cells  $[l] Leukoreduced Red Blood
Cells $[l] Fresh Frozen Plasma $[l] Cryoprecipitate    $[l] Cryo-Poor Plasma 
$[l] Directed Platelet Pheresis, Leukoreduced* $[l] Directed Red Blood Cells*
$[l] Directed Leukoreduced Red Cells* $[l] Autologous Red Blood Cells* $[l]
Autologous Leukoreduced Red Blood Cells* $[l] ADDITIONAL SERVICES   Irradiation
$[l] CMV Negative Screening  $[l] Shipping & Handling [l] STAT Delivery [l]
Special Distribution Surcharge $[l]     Charged for product pick-up or transfer
 

NOTE:

All autologous and directed donor services provided at the HemaCare Blood &
Platelet Donor Center and the USC Blood Donor Center.

 



  EFFECTIVE DATE:    9110/20101

  

 



CONFIDENTIAL INFORMATION







 



2 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC.

 

5

 